UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 April 30, 2013 Date of Report (Date of earliest event reported) KONA GRILL, INC. (Exact Name of Registrant as Specified in its Charter) Delaware 001-34082 20-0216690 (State or other jurisdiction (Commission File Number) (IRS Employer of incorporation) Identification No.) 7150 E. Camelback Road, Suite 220 Scottsdale, Arizona 85251 (Address of principal executive offices) (Zip Code) (480) 922-8100 (Registrant's telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item5.07 Submission of Matters to a Vote of Security Holders. On April 30, 2013, Kona Grill, Inc. (the Company) held its Annual Meeting of Stockholders (Annual Meeting). For more information on the following proposals, see the companys proxy statement dated March 18, 2013, the relevant portions of which are incorporated herein by reference. Below are the preliminary voting results. The stockholders elected each of the Class II directors to serve for a three-year term expiring in 2016: For Against Broker Non-Votes Marcus E. Jundt Leonard M. Newman Anthony L. Winczewski The stockholders approved an advisory resolution on executive compensation for the Companys Named Executive Officers: For % Against % Abstain % Broker Non-Votes The stockholders approved an advisory vote on the frequency of future advisory vote on executive compensation: Three Year % Two Year % One Year % Abstain % The stockholders ratified the appointment of Ernst & Young LLP as the independent auditor for the fiscal year ending December 31, 2013: For % Against % Abstain % SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: May 6, 2013 KONA GRILL, INC. By: /s/Christi Hing Christi Hing Chief Financial Officer
